         Case 1:19-cv-02379-KBJ Document 32-1 Filed 10/01/19 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                        )
  COMMITTEE ON THE JUDICIARY,           )
   UNITED STATES HOUSE OF               )
   RESPRESENTATIVES,                    )
                                        )
                        Plaintiff,      )
                                        ) No. 1:19-cv-2379 (KBJ)
                   v.                   )
                                        )
 DONALD F. MCGAHN, II,                  )
                                        )
                        Defendant.      )
_______________________________________)

       DEFENDANT’S STATEMENT OF MATERIAL FACTS NOT IN DISPUTE

       1.       Defendant Donald F. McGahn II (“McGahn”) served as Counsel to President

Donald Trump from January 20, 2017, to October 17, 2018. Decl. of Michael M. Purpura

(“Purpura Decl.”) (filed herewith) ¶ 7.

       2.       The Counsel to the President is an immediate advisor to the President. Purpura

Decl. ¶¶ 6-7.

       3.       On April 22, 2019, Plaintiff, the Committee on the Judiciary of the House of

Representatives (“Committee”) issued a subpoena to McGahn directing him to appear to testify

before the Committee on May 21, 2019, on matters within the scope of his duties as Counsel to

the President. Purpura Decl. ¶ 11 & Ex. B; Pl.’s Statement of Material Facts Not in Dispute ¶ 85.

       4.       On May 20, 2019, the President, on advice of the Department of Justice’s Office of

Legal Counsel that Mr. McGahn is absolutely immune from compelled congressional testimony

about his duties as Counsel to the President, directed McGahn not to appear at the May 21 hearing.

Purpura Decl. ¶ 15 & Ex. E.
        Case 1:19-cv-02379-KBJ Document 32-1 Filed 10/01/19 Page 2 of 2



Dated: October 1, 2019


                                       Respectfully submitted,

                                       JOSEPH H. HUNT
                                       Assistant Attorney General

                                       JAMES M. BURNHAM
                                       Deputy Assistant Attorney General

                                       ELIZABETH J. SHAPIRO
                                       Deputy Director


                                        /s/ James J. Gilligan
                                       JAMES J. GILLIGAN
                                       Special Litigation Counsel

                                       STEVEN A. MYERS (NY Bar No. 4823043)
                                       SERENA M. ORLOFF (CA Bar No. 260888)
                                       ANDREW BERNIE (DC Bar No. 995376)
                                       Trial Attorneys

                                       United States Department of Justice
                                       Civil Division, Federal Programs Branch
                                       P.O. Box 883
                                       Washington, D.C. 20044
                                       Telephone: (202) 514-3358
                                       Fax:         (202) 616-8470
                                       Email:       james.gilligan@usdoj.gov

                                       Attorneys for Defendant




                                       2
